DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1, 2, 4-8, and 10-29 are pending.
Claims 1, 2, 4-8, and 10-29 are rejected.
Priority
Benefit is given to the claim for priority to Provisional Application No. 61/544,251 for claims 1, 2, 4-8, and 10-29.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 February 2019, 11 April 2019, and 28 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 28 May 2019.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 28 May 2019 has been entered into the application file.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is too brief to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Prior art of interest is Fan et al. (Clinical Chemistry vol 56, pages 1279-1286 (2010)). Fan et al. discusses a relationship between fetal DNA fraction and sensitivity for aneuploidy detection in the abstract and especially pages 1282-1284 and Figures 3 and 4 and Table 1. Fan et al. shows that different size classes of cell-free DNA have different proportions of fetal cell-free DNA, and that fetal cell-free DNA is enriched in sizes <150 bp. Fan et al. concludes on page 1286 that “Selecting sequenced reads with lengths <150 bp could further increase the fetal DNA fraction but would not necessarily increase the sensitivity of aneuploidy detection by single-molecule counting.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, and 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fraction of fetal nucleic acid determined in (a)" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting "the fraction of fetal nucleic acid determined in (b)."
Claim 7 is indefinite for recitation of the phrase “for one or more pregnant females bearing a fetus” because it is not clear if the females are the same or different than the pregnant female bearing a fetus recited in claim 1, line 6. For the purpose of examination the phrase has been interpreted as a second group of one or more pregnant females.
Claim 7 recites the limitation "the same subset of portions of the reference genome as in (d)" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting "the same subset of portions of the reference genome as in (e)."
Claim 10 recites the limitation "wherein the fetal ploidy is determined in (d)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting "wherein the fetal ploidy is determined in (e)."
Claim 10 recites the limitation "the fraction of fetal nucleic acid determined in (a)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting " the fraction of fetal nucleic acid determined in (b)."
Claim 11 recites the limitation "the fraction of fetal nucleic acid determined in (a)" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting " the fraction of fetal nucleic acid determined in (b)."

Claim 12 recites the limitation "the fraction of fetal nucleic acid determined in (a)" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting " the fraction of fetal nucleic acid determined in (b)."
Claim 14 recites the limitation "the fetal fraction is fixed at a value determined in (a)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting "the fetal fraction is fixed at a value determined in (b)."
Claim 14 is indefinite for recitation of the phrase “according to equation (8) or a variation thereof” because it is not clear what variations of equation 8 are encompassed by the claim. For the purpose of examination claim 14 has been interpreted as being limited to use of equation 8.
Claim 16 recites the limitation "the fraction of fetal nucleic acid determined in (a)" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting " the fraction of fetal nucleic acid determined in (b)."
Claim 17 recites the limitation "the fraction of fetal nucleic acid determined in (a)" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting " the fraction of fetal nucleic acid determined in (b)."
Claim 18 recites the limitation "the fetal ploidy determined in (d)" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as reciting "the fetal ploidy determined in (e)."

Claim 24 is indefinite for recitation of the phrase “experimental Y chromosome representation” because it is not clear how data of a Y chromosome representation is limited by the term “experimental.” For the purpose of examination the claim has been interpreted as being limited to a Y chromosome representation.
Claim 24 is indefinite for recitation of the phrase “a pregnant female bearing a male fetus” because it is not clear if the claim refers to the same pregnant female bearing a fetus recited in line 6 of independent claim 1, or a different pregnant female that is in addition to the pregnant female recited in claim 1. For the purpose of examination claim 24 has been interpreted as being dependent on claim 1 wherein the pregnant female bearing a fetus is bearing a male fetus.
Claims 2, 4-8, and 10-28 are rejected for the same reason as claims 1, 7, 10-12, 14, and 18, because at least one of them depend from claims 1, 7, 10-12, 14, and 18 and fail to remedy the indefiniteness of claims 1, 7, 10-12, 14, and 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, and 10-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Dependent claim 2 further recites a mental process of analyzing data of fetal fraction and genomic section levels from two different part of a sample. Dependent claim 4 further recites a mental process and a mathematical concept of analyzing a fitted relation of GC content and counts of sequence read numbers. Dependent claim 5 further recites a mental process of analyzing data of portions of a chromosome or segment thereof. Dependent claim 6 further recites a mental process of analyzing data from chromosomes 13, 18, or 21. Dependent claim 7 further recites a mental process of considering an uncertainty value of a reference count using cell-free sequence data of other pregnant females. Dependent claim 8 further recites a mental process and mathematical concept of normalizing using bin-wise normalization, normalization by GC content, linear and nonlinear least squares regression, LOESS, GC LOESS, LOWESS, PERUN, RM, GCRM and combinations thereof. Dependent claim 10 further recites a mental process of determining a maternal ploidy and considering the maternal ploidy when determining the fetal ploidy. Dependent claim 11 further recites a mental process of additionally considering the reference count and an uncertainty value of the reference count when determining the fetal 
This judicial exception is not integrated into a practical application because the additional elements of inputting data in claims 1, 24, and 29 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of computer processors in claims 1 and 29 and computer memory in claim 29 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element of analyzing loci in nucleic acids in claim 25 and enriching for polymorphic sites and sequencing the resulting DNA in claim 26, differentially modifying methylated and unmethylated DNA in claim 27, and using methylation sensitive restriction enzymes to differentially modify methylated and unmethylated DNA in claim 28 are data gathering steps that do not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of inputting data in claims 1, 24, and 29 and the additional element of computer processors in claims 1 and 29 and computer memory in claim 29 are conventional computer processes and components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.

The additional element of analyzing loci in nucleic acids in claim 25 and enriching for polymorphic sites and sequencing the resulting DNA in claim 26, differentially modifying methylated and unmethylated DNA in claim 27, and using methylation sensitive restriction enzymes to differentially modify methylated and unmethylated DNA in claim 28 are conventional.
Evidence for conventionality of enriching polymorphic sites and sequencing the resulting DNA is shown in Clark et al. (Nature Biotechnology vol. 29, pages 908-914 (2011)). Clark reviews the performance of commercially available whole exome sequencing reagents in the abstract and throughout. Clark et al. show the reagents enrich exome sequences (which inherently comprise polymorphic sites) in Figure 1. Subsequent sequencing of the enriched DNA is discussed in the abstract and pages 909-910.
Evidence for the conventionality of analysis of unmethylated and methylated nucleic acid with the use of methylation sensitive restriction enzymes is shown in Laird (Nature Reviews Genetics vol. 11, pages 191-203 (2010)). Laird reviews use of methylation sensitive restriction enzymes to analyze methylation states of DNA on pages 192-193 and Table 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 10, 12, 16, 24, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 10, 13, and 16 of U.S. Patent No. 10,196,681. Although the claims at issue are not identical, they are not patentably distinct from each other the issued claims recite species relative to the instant claims regarding species of sequencing DNA, mapping reads to a reference genome, considering maternal ploidy (for instant claims other than 10, 12, and 16). The computer system of instant claim 29 is obvious over the computer-mediated process of issued claim 6.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631